Citation Nr: 1431664	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  11-21 073A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty from January 1977 to July 1997. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Offices (RO) in St. Paul, Minnesota. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a lumbar spine disability and has provided some evidence of both an incident in service along with complaints of continued problems since then, which requires further explanation or development.  He asserts that his current lumbar disc disease is the result of an injury sustained while he was deployed in South Africa in 1980.  He states his symptoms were treated conservatively with muscle relaxants and pain killers by a civilian doctor.  

While service treatment records do not document an injury occurring in 1980, they do show the Veteran was treated for an episode of lumbar strain in December 1993 after helping a friend move a trailer and for a second episode of lumbar strain in May 1995 while exercising.  See service treatment records dated December 6, 1993 and May 26, 1995.  The Veteran continued to serve until his retirement from service in 1997, and at that time the only musculoskeletal abnormalities noted were degenerative joint disease of the cervical spine and overuse syndrome of the knees.  See Report of Medical Examination dated March 10, 1997.  

Presently the Veteran has multi-level degenerative disc disease of the lumbar spine diagnosed on VA examination in September 2009.  However the VA examiner did not provide an opinion regarding etiology or onset and did not address the Veteran's relevant medical history as documented in the service treatment records or his contentions.  See also VA examination report dated in January 2010.

Other evidence shows that in medical opinions dated in December 2011 the Veteran's private physicians ascribed his lumbar disc disease to the claimed 1980 in-service injury, but there is no indication that either of them reviewed any of the relevant evidence in the claims file in formulating their opinions.  See medical opinions from S.D. Semmler, M.D. and L.Balsimo, D.C..

In this case, none of the medical opinions of record provides sufficient evidence to address whether or not the Veteran's lumbar disc disease is connected to his military service.  For this reason, the Board finds that additional VA examination would be helpful in this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board stresses that the examiner must acknowledge and discuss the Veteran's assertions indicating that he injured his back during service and that he has experienced a continuity of back pain since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).  That said, however, the Veteran's contentions as to his symptoms must be considered in light of the medical and other evidence of record to determine whether his lay testimony is credible (a factual determination) to resultantly have probative value.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The Board regrets that a remand of this matter will further delay a final decision in the claim on appeal, but wishes to assure the Veteran that it would not be remanding this claim unless it was essential for a full and fair adjudication.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any health care provider who has treated/evaluated him for back complaints since his retirement from service in July 1997 and that are not already in the claims file.  The Board is particularly interested in the records pertaining to treatment of the Veteran's back problems beginning in June 1991 that were referenced in Dr. Balsimo's December 2011 medical opinion.  After providing the necessary authorization to enable the AOJ to obtain such evidence on his behalf, all identified records must be obtained.  

Document the attempts to obtain such records.  If the AOJ is unable to obtain any pertinent evidence identified by the Veteran, so inform him and request that he obtain and submit it.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for a VA examination.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  The examiner should elicit from the Veteran a detailed history regarding the onset and progression of relevant symptoms, and the examination report should include a discussion of the Veteran's documented medical history.  All indicated tests and studies (e.g., X-rays) should be performed, and the examiner should review such results prior to completing the report.  

Based on a physical examination, personal interview, and comprehensive review of the claims file, the examiner should address the question of whether it is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's previously diagnosed multilevel degenerative disc disease of the lumbar spine--as well as any other back disorder shown on current examination-had its clinical onset or is otherwise related to the Veteran's military service.  If the lumbar disc disease cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing this opinion, the examiner is asked to consider whether any currently diagnosed lumbar disc disease is medically consistent with Veteran's description of the claimed in-service injury during deployment in South Africa in 1980.  (The examiner should remain mindful of the fact that the Veteran is competent to say he sustained an injury in an accident during service, even if it is not actually documented in his service treatment records.).  

In the alternative, the examiner should also address the Veteran's documented in-service back injuries as the possible onset of, or precursor to, the lumbar disc disease and discuss the likelihood that his current symptoms, particularly multilevel lumbar disc disease, would have resulted from them.  The examiner is asked to carefully consider the objective medical findings in the service treatment records including, but not limited to, the December 6, 1993 and May 26, 1995 entries.  The examiner is also advised that the Veteran is competent to report his symptoms, and that his assertions of continuity of back problems since service must be considered in formulating the requested opinion.  He/She should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning any back problems since service.  

A rationale for the opinion offered should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), by a deficiency in the record (i.e. additional facts are required), or by the examiner himself/herself (because he/she does not have the needed knowledge or training).  Merely saying he/she cannot comment will not suffice.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the examination report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  Then, readjudicate claim.  If this benefit is not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

